IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bruce L. Wishnefsky,                      :
                   Petitioner             :
                                          :
                  v.                      :      No. 476 C.D. 2020
                                          :
Pennsylvania Department of                :
Corrections,                              :
                  Respondent              :


PER CURIAM                               ORDER


            NOW, March 25, 2021, having considered Petitioner’s application for

reargument, the application is denied.